Exhibit 10(f)

Amendment to Directors Stock Compensation and Deferral Plan

Effective January 24, 2012, Article III of the Wells Fargo & Company Directors
Stock Compensation and Deferral Plan (the “Plan”) is amended to insert the
following new proviso (iv) and renumber the subsequent proviso as (v):

“(iv) effective January 24, 2012, an additional 500,000 shares of Common Stock
shall be available for, but limited to, deferrals of Cash Compensation and
dividend credits to Deferred Stock Accounts;”